Citation Nr: 0208471	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  01-07 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The veteran testified before the undersigned Board member at 
a Travel Board hearing in May 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no evidence of bilateral shin splints in service 
or until many years after  military service.


CONCLUSION OF LAW

Bilateral shin splints were not incurred in or aggravated 
during service.   38 U.S.C. § 1110 (2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the veteran's claim on 
appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed.  Service medical records, VA 
outpatient treatment records, and private medical records 
have been obtained and associated with the claims folder.  
While the veteran has indicated that not all service medical 
records have been obtained to cover his periods of basic 
training and while he was stationed in Korea, the Board notes 
that enlistment and separation examination reports, as well 
as reports from the US Army Hospital in Seoul and HHC 2nd 
Infantry Division Dispensary are of record and have been 
associated with the veteran's claims folder. The veteran 
presented testimony before the undersigned Board member in a 
May 2002 Travel Board hearing.  There is no indication that 
there are any outstanding relevant documents or records that 
have not already obtained or sufficiently addressed by 
relevant medical examiners in opinions that are already of 
record.  Finally, the veteran has been placed on notice of 
the law and regulations pertinent to his claims and further 
notice of this information would be both redundant and 
unnecessary.

The veteran contends that he is entitled to service 
connection for bilateral shin splints.  He has indicated that 
he began suffering from bilateral shin splints during basic 
training. Specifically, he argues that daily jogging caused 
this condition.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In the instant case, service medical records are devoid of 
treatment for or complaints of bilateral shin splints.  The 
are no findings or diagnoses of bilateral shin splints upon 
the veteran's July 1974 separation examination.  Outpatient 
treatment records from the Dallas VA Medical Center (VAMC) 
dated in November 1999 contain complaints of shin splints 
when the veteran jogs. No nexus opinion was given. While, the 
veteran's private physician Dr. W. A. D. stated in an August 
2001 letter that he concurred with the diagnosis of bilateral 
shin splints made by the Dallas VAMC, he did not give an 
opinion as to causation or etiology.

Therefore, based on the aforementioned evidence of record, 
the veteran's claim of entitlement to service connection for 
bilateral shin splints is denied. In essence, there has been 
no competent showing that the veteran's current bilateral 
shin splints are related to his period of active service. 

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and his claim must be denied. 

 
ORDER

Entitlement to service connection for bilateral shin splints 
is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

